DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed January 14, 2021, with respect to Non-Final Rejection - 08/27/2020 have been fully considered and are persuasive.  The Non-Final Rejection - 08/27/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6- 27 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The closest prior art Lee et al. (US 20160293441 A1), Nozawa et al. (US 20100279510 A1), Manna et al. (US 20160027614 A1), Ding et al. (US 20110306215 A1), and NG et al. (US 20110303639 A1) disclose the limitations of claims 1 and 17 except for the cited process limitations below, specifically simultaneous steps i and ii.
 Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach  (b) after (a), simultaneously (i) heating the substrate to a temperature between about 200°C and about 500°C, and (ii) exposing the metal-doped carbon-containing material to a plasma generated from a gas mixture comprising a first etching gas and a second etching gas to etch the metal-doped carbon-containing material, wherein the first etching gas forms a first volatile by product with the carbon of the metal-doped carbon-containing material, wherein the second etching gas forms a second volatile by product with the metal of the metal-doped carbon-containing material.”, as recited in Claim 1, with the remaining features.
Regarding claim 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and (b) after (a), simultaneously (i) heating the substrate to a temperature between about 200°C and about 500°C, and (ii) exposing the tungsten doped carbon hard mask to a plasma generated from a gas mixture of oxygen and chlorine to etch the tungsten doped carbon hard mask by forming tungsten chlorides or tungsten oxychlorides.”, as recited in Claim 17, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZANDRA V SMITH/        Supervisory Patent Examiner, Art Unit 2816